Citation Nr: 1647166	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  05-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability to include as secondary to service-connected status post muscle laceration of the left calf and bilateral pes planus with plantar fasciitis.

2.  Entitlement to service connection for a lumbar spine disability to include as secondary to service-connected status post muscle laceration of the left calf and bilateral pes planus with plantar fasciitis.

3.  Entitlement to a total disability due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file was subsequently transferred to the RO in Louisville, Kentucky.
 
The Board previously remanded these claims in November 2008, August 2010, and in July 2012.  Additionally, the Board found that the issue of TDIU was implicitly raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Most recently in October 2015, the Board remanded these matters in order to further develop the record.  Unfortunately, further development in substantial compliance with the Board's remand instructions has not been completed and the matter must be remanded in order to insure compliance with previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

These matters were previously remanded in October 2015 in order to obtain records related to the Veteran's application for Workers Compensation benefits as identified in a November 2004 VA examination.  While noting that it may become necessary for the Veteran to provide adequate authorization, the AOJ was instructed to notify the Veteran that he was authorized to provide the records himself.  Additionally, the AOJ was instructed to document all attempts to procure the records, and, if necessary, memorialize the inability to obtain the records; as well as to provide the Veteran with a further opportunity to obtain the records himself.

In February 2016, VA contacted the Kentucky Department of Worker's Claims in an attempt to obtain the Veteran's Workers Compensation records.

In an April 2016 letter, VA informed the Veteran of the need to provide additional releases in order to obtain the Veteran's Workers Compensation records and included a VA Form 21-4142 Authorization to Disclose Information to the Department of Veterans Affairs.  The Veteran responded by submitting a VA 21-4138 Statement in Support of Claim requesting that VA make a second attempt to obtain the records directly from the Kentucky Department of Worker's Claims.

The Veteran clearly manifested his intent that VA should obtain the records in a signed VA 21-4138.  The record does not contain a letter notifying the Veteran whether or not this did or did not constitute and adequate release.  The record does not contain a memorialization of a second attempt to obtain the records directly from the Kentucky Department of Worker's Claims.  Finally, the record does not contain a final finding that VA was unable to obtain the Veteran's Workers Compensation records or notification that the Veteran could submit these records on his own.  Accordingly, the Board finds that this matter must be remanded in order to ensure compliance with the Board's previous remand instructions.  See Stegall.




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either provide an adequate authorization in order to obtain his Workers Compensation records as identified in a November 2004 VA examination or submit copies of these records himself.  

2.  All attempts to obtain the Veteran's Worker's Compensation Records should be adequately memorialized in the record.

3.  If the AOJ finds that the Veteran has failed to provide an adequate release for his Workers Compensation records or that it is otherwise unable to obtain these records then such a finding should be memorialized in the record.  Then the AOJ should contact the Veteran in order to inform him of the unavailability of these records and provide him an opportunity to submit them himself.

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




